Opinion filed July 2, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00275-CV
                                  __________

                         LOUIS SHEEHAN, Appellant
                                         V.
                        MICHAEL TAYLOR, Appellee


                      On Appeal from the 238th District Court
                             Midland County, Texas
                         Trial Court Cause No. CV50042


                       MEMORANDUM OPINION
       Appellant filed a pro se notice of appeal in this cause on October 10, 2014.
When the clerk’s record was filed, the clerk of this court notified Appellant that his
brief was due on April 6, 2015. On March 24, 2015, Appellant filed in this court a
motion for an extension of time in which to file his brief. We granted the motion
in part and informed Appellant that his brief was due for filing on or before
May 21, 2015. On our own motion, we subsequently extended the deadline to
June 22, 2015, and informed Appellant that, if his brief was not filed by that date,
this appeal could be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3. As of today,
Appellant has yet to file a brief, and we have not heard from Appellant since he
filed the motion for extension on March 24. Accordingly, we conclude that this
appeal should be dismissed based upon Appellant’s failure to prosecute the appeal.
TEX. R. APP. P. 38.8(a)(1), 42.3.
      We dismiss this appeal for want of prosecution.


                                                   PER CURIAM


July 2, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2